Civilian pay; dismissal; arbitrary and capricious action; charges not sustained in criminal prosecution. — Plaintiff, a veteran preference eligible and a former employee of the Post Office Department, sues to recover back pay on the ground that his dismissal from his civilian Government position, approved by the Civil Service Commission, was arbitrary and capricious because his civil court conviction on a charge similar to the ones on which he was dismissed was ultimately reversed by the Tennessee Court of Appeals. Defendant urged that acquittal of criminal charges, which are identical in their factual basis with the ones forming the basis for dismissal, does not of itself render the dismissal arbitrary and capricious. Following oral argument on defendant’s motion for summary judgment, the court concluded that on the basis of its decision in Finn v. United States, 152 Ct. Cl. 1, plaintiff is not entitled to recover, and on December 14, 1961, it was ordered that plaintiff’s petition be dismissed.